DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/372,978 filed 7/12/2021.
Claims 21-31 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claim 21 and dependent claims 22-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claim 1 and dependent claims 2-11 of U.S. Patent No. 11119789 (see table below). Independent claim 21 is not patentably distinct from each other because instant independent claim is anticipated by the conflicting patented independent claims as shown in the table below. The instant independent claim includes “passing, to the first device, the quote including the nonce, the first result from the first memory, and the buffer measurement result from the second memory” which is anticipated by the conflicting patented independent claims “passing, to the first device, the quote including the nonce, the first result from the first register, and the buffer measurement result from the second register”. That is, both memory and registers both for used for storing, thus, they are interchangeable, depending on design choices. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

Instant Application 17/372,978
Parent 11119789
Independent claim 21:
Independent claims 1:
generating, with a first device, a nonce;
generating, with a first device, a nonce;
writing, with the first device, the nonce to a memory location accessible to a kernel;
writing, with the first device, the nonce to a memory location accessible to a kernel;
initializing the kernel;
initializing the kernel;
in response to an end of the initialization of the kernel, measuring a specified kernel space to produce a first result;
in response to an end of the initialization of the kernel, measuring a specified kernel space
to produce a first result;
writing the first result to a first memory of a second device;
writing the first result to a first register of a second device;
writing a location and a size of the specified kernel space to a buffer;
writing a location and a size of the specified kernel space to a buffer;
measuring the buffer including the location and the size of the specified kernel space to produce a buffer measurement result comprising a hash value;
measuring the buffer including the location and the size of the specified kernel space to produce a buffer measurement result comprising a hash value;
writing the buffer measurement result to a second memory of the second device;
writing the buffer measurement result to a second register of the second device;
requesting a quote from the second device;
requesting a quote from the second device;
passing, to the first device, the quote including the nonce, the first result from the first memory, and the buffer measurement result from the second memory; and
passing, to the first device, the quote including the nonce, the first result from the first register, and the buffer measurement result from the second register;
verifying, by the first device, the buffer measurement result including the hash value.
verifying, by the first device, the buffer measurement result including the hash value;
Claim 22:

in response to the verifying, measuring, by the first device, the specified kernel space to produce a second result; and 
in response to the verifying, measuring, by the first device, the specified kernel space to produce a second result; and
determining, by the first device, that a potential compromise of the kernel has occurred in response to the second result not matching the first result.
determining, by the first device, that a potential compromise of the kernel has occurred in
response to the second result not matching the first result.
Claim 23:
Claim 2:
sending, with the kernel to an agent operating in the first device, an indicator to indicate that the kernel is ready to be measured;
sending, with the kernel to an agent operating in the first device, an indicator to indicate
that the kernel is ready to be measured;
verifying, with the agent, a signature of the quote, the nonce, and the buffer measurement result;
verifying, with the agent, a signature of the quote, the nonce, and the buffer measurement result;
measuring, with the agent, the specified kernel space to produce a further result; and
measuring, with the agent, the specified kernel space to produce a further result; and
verifying, with the agent, that the further result matches the first result.
verifying, with the agent, that the further result matches the first result.
Claim 24:
Claim 3:
wherein the specified kernel space is a kernel
space of an inner kernel of a split kernel operating system.
wherein the specified kernel space is a kernel space of an inner kernel of a split kernel operating system.
Claim 25:
Claim 4:
confirming, with the agent, that a processor of a system that the kernel is installed
on is operating in a non-root mode; and
confirming, with the agent, that a processor of a system that the kernel is installed on is
operating in a non-root mode; and
confirming, with the agent, that an exit to a root mode is a valid memory address that is within range of the kernel space of the inner kernel.
confirming, with the agent, that an exit to a root mode is a valid memory address that is within range of the kernel space of the inner kernel.
Claim 26:
Claim 5:
in response to the processor operating in the non-root mode and the exit to the root mode not being within the range of the kernel space of the inner kernel, initiating, with the agent, a remedial action.
in response to the processor operating in the non-root mode and the exit to the root mode not being within the range of the kernel space of the inner kernel, initiating, with the agent, a remedial action.
Claim 27:
Claim 6:
wherein the agent continually measures and
verifies the specified kernel space.
wherein the agent continually measures and verifies the specified kernel space.
Claim 28:
Claim 7:
in response to the further result not matching the first result, initiating, with the agent, a remedial action; and
response to the further result not matching the first result, initiating, with the agent, a remedial action; and
in response to the nonce, the signature, or the buffer measurement result not being verified, initiating, with the agent, a remedial action.
in response to the nonce, the signature, or the buffer measurement result not being verified,
initiating, with the agent, a remedial action.
Claim 29:
Claim 8:
determining, with the agent, that the initialization of the kernel took an amount of time greater than a threshold, the amount of time being based on a reception of a starting time of the initialization of the kernel in the indicator.
determining, with the agent, that the initialization of the kernel took an amount of time greater than a threshold, the amount of time being based on a reception of a starting time of the initialization of the kernel in the indicator.
Claim 30:
Claim 10:
wherein the second device is a trusted platform
module (TPM).
wherein the second device is a trusted platform
module (TPM).
Claim 31:
Claim 11:
wherein the first device is a baseboard controller
manager (BMC).
wherein the first device is a baseboard controller
manager (BMC).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426